UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER:333-165972 (Check One):[ ] Form 10-K[] Form 20-F[] Form 11-K[ X ] Form 10-Q[] Form 10-D[] Form N-SAR[] Form N-CSR For Period Ended:June 30, 2015 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION U-VEND, INC Full Name of Registrant Former Name if Applicable 1507 7th Street, #425 Santa Monica, CA 90401, Address of Principal Executive Office (Street and Number) City, State and Zip Code PART II RULE 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate)[X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without reasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) The Registrant cannot file its Quarterly Report on Form 10-Q for the period ended June 30, 2015 within the prescribed time period because of delays in compiling the information for the preparation of the financial statements for the Form 10-Q, which could not be eliminated without unreasonable effort or expense. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Raymond Meyers 800-467-1496 (Name) (Area Code)(Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). [X] Yes[] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X] Yes[] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. See Attachment U-VEND, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 14, 2015 By:/s/ Raymond Meyers Name: Raymond Meyers Title: Chief Executive Officer Instruction: The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (see 18U.S.C.1001). ATTACHMENT TO PART IV OF FORM 12b-25 OF U-VEND, INC. With respect to the Form 10-Q for the period ended June 30, 2015 The preparation of the Registrant’s financial statements could not be completed in a timely manner and until the preparation of the financial statements is complete, a reasonable estimate of the results cannot be made.
